The plaintiffs brought this action to recover damages for personal injuries arising out of an automobile accident. The jury returned verdicts in favor of the defendant, and judgment was entered thereon. 1. The judge adequately instructed the jury on the issue of negligence. It was not necessary for him to give the instruction in the exact language requested by the defendant. Campbell v. Shea, 332 Mass. 422, 425 (1955), and cases cited. See Herrick v. Waitt, 224 Mass. 415, 416-417 (1916). 2. In finding the minor plaintiff (passen*778ger) one hundred percent negligent, the jury may have imputed to him the negligence of the minor plaintiff’s father (driver). Although this would have been an incorrect application of the law (G. L. c. 231, § 85D, inserted by St. 1945, c. 352, § 1; Bessey v. Salemme, 302 Mass. 188 [1939]; Lilien v. Bibby, 341 Mass. 148, 151 [1960]), it was not prejudicial to the minor plaintiff because the jury clearly found the defendant to be completely without fault. See Centola v. Driscoll, 4 Mass. App. Ct. 817 (1976).
Leonard M. Frisoli, Jr., for the plaintiffs.
Thomas M. Neville for the defendant.

Judgment affirmed.